        Case 1:20-cv-01006-GHW Document 128 Filed 07/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 WHITESTONE CONSTRUCTION CORP.,

                        Plaintiff,                                1:20-cv-01006-GHW

                v.

 YUANDA USA CORPORATION,                                  NOTICE OF WHITESTONE’S
                                                        FED. R. CIV. P. 56 CROSS-MOTION
                        Defendant.                        FOR SUMMARY JUDGMENT




       PLEASE TAKE NOTICE that pursuant to the Court’s July 9, 2021 minute order (ECF

No. 127, “Scheduling Order”), plaintiff Whitestone Construction Corp. (“Whitestone”) hereby

submits its cross-motion, pursuant to Fed. R. Civ. P. 56, for summary judgment on its breach of

contract cause of action against defendant Yuanda USA Corporation (“Yuanda”).

       PLEASE TAKE FURTHER NOTICE that pursuant to the Scheduling Order, Yuanda’s

response to the motion, if any, shall be filed no later than August 13, 2021; and Whitestone’s reply,

if any, shall be filed no later than August 27, 2021.

Dated: New York, New York
       July 23, 2021

                                              Goetz Fitzpatrick LLP
                                              Attorneys for Plaintiff
                                              Whitestone Construction Corp.

                                       By:    /s/Gary M. Kushner
                                              Donald J. Carbone
                                              Gary M. Kushner
                                              Scott D. Simon
                                              One Penn Plaza, 31st Floor
                                              New York, New York 10119
                                              (212) 695-8100
